DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
This Corrected Notice of Allowability corrects omissions in the Examiner’s Amendment set forth in the Notice of Allowability mailed 1/22/2021.  In all amendments, "Claim 25" has been replaced by "Claim 25, part c)".
 Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Geoffrey A. Zelley on 1/12/2021.
The application has been amended as follows:
In Claim 25, part c), line 3, the comma between the words “ring” and “for” has been deleted.
In Claim 25, part c), line 3, a comma has been inserted between the last two words “ring” and “and”.
In Claim 25, part c), line 3, the word “protrude” has been deleted and the word --protrudes-- inserted therefor.

“and”.
In Claim 25, part c), line 4, the word “the” has been deleted and the word -an- inserted therefor.
Reasons for Allowance
The claims are allowed for reasons set forth in the Notice of Allowability mailed 1/22/2021.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/DENNIS R CORDRAY/Primary Examiner, Art Unit 1748